—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 21, 1993, which ruled that claimant’s request for a hearing was untimely.
There is substantial evidence in the record to support the Board’s determination that claimant did not request a hearing until after the 30-day statutory time period had expired. Contrary to claimant’s contention, there is an evidentiary basis for the Board’s finding that claimant’s physical disability did not preclude him from filing a timely request. We have considered claimant’s other arguments and find them to be without merit.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.